THE THIRTEENTH COURT OF APPEALS

                                   13-17-00392-CR


                           DAMIEN TERRELL GARDINER
                                      v.
                             THE STATE OF TEXAS


                                 On Appeal from the
                   252nd District Court of Jefferson County, Texas
                             Trial Cause No. 09-07806


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED.

      We further order this decision certified below for observance.

July 12, 2018